STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

IN   RE:    MEDICAL          REVIEW       PANEL                                NO.     2021    CW   1315
GEORGE      ABRAMS (         D)




                                                                                JANUARY       31,   2022




In   Re:           Thomas         Abrams,        applying     for     supervisory        writs,       19th
                   Judicial            District    Court,     Parish      of    East    Baton       Rouge,

                   No.   665084.




BEFORE:            MCDONALD,           LANIER,    AND   WOLFE,      JJ.


        WRIT       DENIED.



                                                        JMM

                                                        WIL

                                                        EW




COURT      OF    APPEAL,          FIRST   CIRCUIT




             i



      DEPU             LERK       OF   COURT
                 FOR   THE    COURT